Putnam J.
delivered the opinion of the Court. By the St. 1783, c. 13, § 2, every branch pilot, being commissioned &c., is empowered and directed to take charge of any vessel or vessels drawing nine feet of water and upwards, bound into the port of Boston. By § 10, outward bound vessels drawing nine feet of water and upwards, are under the same regulations. But coasting and fishing vessels are excepted from the operation of the statute. The governor and council were authorized, by § 5, to fix the fees of pilotage.
The St. 1796, c. 85, § 2, provides that no person shall undertake to pilot any vessel drawing nine feet of water or more, into or out of the harbor of Boston, without having obtained a commission or branch, &c. under penalty of fifty dollars. But there is a provision in § 8, that any master of a vessel from a foreign port who may choose to hazard the pilotage of his vessel into the harbor, may do so, paying half fees to the pilot who shall first offer his services.
By St. 1819, c. 45, § 1, any master of a vessel drawing nine feet of water and upwards, may pilot his own vessel, under certain provisions ; but coasters and vessels without registers, and all American vessels engaged in the plaster trade, bound from any port within the province of New Brunswick or Nova Scotia, are excepted from those provisions.
By the acts cited, vessels drawing less than nine feet of water are not obliged to take a pilot. The obligation is upon those which draw nine feet or more; excepting coasters, and vessels without registers, and all American vessels engaged in the plaster trade. These regulations continued ten years; when the St. 1829, c. 2, § 1, enacted, that no person or' persons should undertake to pilot any vessel (fishing vessels, vessels bound to or coming from any port within the commonwealth, all vessels sailing under a coasting license, under two *139nundred tons burden, and all American vessels engaged in the plaster trade bound from any port within the province of New Brunswick or Nova Scotia, excepted) into or out of the harbor of Boston, without having obtained a commission or branch, &c., under the penalty of fifty dollars, to be recovered, &c. The 3d section authorizes the governor, with the advice of the council, to commission branch pilots, on the recommendation of the trustees of the Boston Marine Society ; and the trustees are authorized to establish rules for fixing the duties of the pilots, and the fees for their services. And the 5th section repeals all acts and parts of acts inconsistent with that which was then passed.
This action is brought to recover the penalty of fifty dollars, against the defendant, the master of the schooner Traveller, for refusing to take a pilot according to the first section of the act of 1829, before cited.
The Traveller, on the 23d of October, 1831, the time of the refusal complained of, was a British vessel, belonging to the province of Nova Scotia, engaged in the plaster trade from that province to Boston. She is not within the exception of the statute of 1829, for by that act, American vessels only, engaged in that trade, are exempted.
But the Traveller drew less than nine feet of water; and it is contended for the defendant, that such vessels (not being obliged to take pilots in virtue of the acts relating to pilotage before 1829) wrere not intended to be included in the latter act ; that according to the true construction of the act of 1829, by the words any vessel, should be intended, any vessel which by the provisions of the prior acts was required to take a pilot, and as any vessel which drew less than nine feet of water, was not bound by the prior acts to take a pilot, such vessels are not by the last act obliged to do so. But we cannot yield to this construction. The provisions of the acts before 1829 were applicable onlygto vessels which drew more than nine feet. The act of 1829 extends to any vessel (ex cepting such as are particularly excepted) without any regard to or notice of their draft of water. They are inconsistent, and the latter statute is to prevail.
It is argued, that if the act of 1829 be construed to extend, *140without limitation, to any and all vessels, it would embrace vessels not bound to take a register, &c. It may be that some inconvenience may happen from the supposed unintentional omission of the exemption contained in the former acts, of vessels drawing less than nine feet. It is for the legislature, and not for us, to apply the remedy, if any alteration is necessary.
But we are all satisfied, upon another ground, that the Traveller, being a- British vessel in the plaster trade between the province of Nova Scotia and Boston, was not obliged to take a pilot, at the time when the defendant refused to do so, because British and American vessels were then by treaty and commercial arrangements between Great Britain and the United States, placed upon the same footing with each other, in relation to this matter.
We have seen that by the statutes of Massachusetts all American vessels engaged in the plaster trade aforesaid, are exempted from the charge of pilotage.
On October 5, 1830, our ports were opened to British vessels coming from British colonial possessions, and their cargoes, subject to no other duty of tonnage or impost, or charge of any description whatever, than would be levied on vessels of the United States arriving from the British possessions. This national arrangement was announced in the proclamation of the president of the United States, on October 5, 1830.
But it is contended by the plaintiff, that the subject of pilot-age was not embraced in the commercial arrangements between Great Britain and the United States, but, that by the laws of the United States, this matter of pilotage is left to the regulation of the several States. If this be so, the conclusion would not follow ; for treaties are paramount to the laws of the States ; Const. U. S. art. 6 ; and we think that pilotage is to be considered as a charge , upon the vessel. The Anne, 1 Mason, 508. The laws of the States must he considered and taken to be controlled by and subject to treaties, and the laws of the United States made conformably thereto.
The arrangement between the two countries before referred to, became the supreme law of the land, of' which all Judges of the United States, and of the several States, were to take *141notice. After it was promulgated, it was not for the State of Massachusetts to counteract its provisions, and continue to say that British vessels in the plaster trade between Nova Scotia and Boston should be subjected to the charge of pilot-age, but that American vessels in the same trade should be exempted therefrom.
It is upon this ground that we are all of opinion that the plaintiff should become nonsuit.